Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to the invention of group II non-elected without traverse.  Accordingly, claims 19 and 20 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 19 and 20: (Canceled)


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 8, paragraph 1, filed June 28, 2021, have been fully considered and are persuasive.  The rejection of April 2, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to teach, nor render obvious, “the antenna structure comprising: a first conductive pattern with a first length, and a second conductive pattern with a second length; a switch formed in the RFIC and electrically connected to at least one of the first conductive pattern or the second conductive pattern based on a frequency band of a signal being transmitted or received by the RFIC; and a through hole formed in at least part of the wafer or the antenna interposer and electrically connecting the RFIC and the antenna structure,” in combination with all of the remaining features recited in the independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Robert Karacsony/Primary Examiner, Art Unit 2845